DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 4/30/2020 has been received and will be entered.
Claim(s) 1-6 is/are pending.
Claim(s) 6 is/are currently amended.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
I. Claims 1-6 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	To be sure, methods of dispersing nanotubes are known in the art. Some of these are taught on the International Search Report (ISR), but as the ISR indicates, “[the document] does not clearly disclose the numerical values set forth in claims 1-3 and 6.” Translated Written Opinion of the International Searching Authority, PCT/JP2018/039139, p. 4. The documents have been reviewed, but as understood, the teachings therein do not set forth a result-effective variable relationship that would support an optimization rationale. 
	The following are made of record:
Graf, et al., Large scale, selective dispersion of long single-walled carbon nanotubes with high photoluminescence quantum yield by shear force mixing, Carbon 2016; 105: 593-599 (hereinafter Graf at __). Graf nanotube length for several dispersion methods, and provides histograms for the length distributions. (Graf at 596, “Fig. 3,” entire reference
US 6,783,746 to Zhang, et al. Zhang teaches lengths and aspect rations reading on the claimed range. (Zhang 5: 46). Zhang also teaches a host of mixing techniques, including colloid mills and homogonizers, i.e. those techniques dislclosed in the specification. (Zhang 11: 6-12). Zhang goes on to state that “[u]ltrasonication is the most preferred physical method … since it is less destructive to the carbon nanotube structure than the other methods described.” (Zhang 11: 13-15). Graf, on the other hand, teaches that “[t]ypically harsh sonication methods are used to disperse nanotubes in order to break up the SWNT bundles.” (Graf at 593, col. 2). Collectively, this is taken as some manner of unpredictability in the art, which favors patentability. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736